ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
Our original opinion in this case reversed Appellant’s conviction for second-degree murder and remanded for a new trial based on this court’s decision in Floyd v. State, 151 So.3d 452 (Fla. 1st DCA 2014) (Floyd I). The Florida Supreme Court quashed Floyd I in State v. Floyd, 186 So.3d 1013 (Fla.2016) (Floyd II), and thereafter quashed our original opinion in this case and remanded “for reconsideration upon the application of [the] decision in [Floyd II ].”
Based on Floyd II, we reject Appellant’s argument that the jury instructions in this case on the duty to retreat were fundamentally erroneous. Moreover, although we did not address the other issues raised by Appellant in our original opinion, we do so now and find no merit in those issues. Accordingly, we affirm Appellant’s judgment and sentence.
AFFIRMED.
WETHERELL, RAY, and WINOKUR, JJ., concur.